Honorable Jesse James           Opinion No. C-351
Treasurer of the State of’Texas
Capitol Station                 Re: Whether wareRraDh 9 of
Auitln,.Texas                       Chapter 7 of-Ho&e-Bill
                                    No. 11, Acts of the 56th
                                    Legislature,Third
                                    Called Session (Article
                                    7.08 Tax. Cien.),la in
                                    conflict With the Texas
war Sir:                            Constitution.
     By letter of November 9, 1964, you request en opinion
of this office
House Bill No,.
Called Session
Said paragraph
         “The Stat’eTreasurer shall require’that
         payment In full for stamps or m*ter
         .settlngsbe made within Plfteen’(l5)
         days from the date the stamps or.the set
         meter are received by the distributor.
         Upon receipt of an order for stamps or
         the setting of e meter, the State ‘~
         Treasurer shall ship such stamps or set
         such meter In complianceWith the order
         and transmit with the stamps or the
         meter a certified statement showing the
         amount due for said stamps or meter set;
         tlng, and the distributor shall forward
         a remittanceas payment’In full of the      .
         amount certified es due by the State
         Treasurer within fifteen (15) days after
         receipt of the stamps or the set meter
         and the certified statement. Any dis-
         tributor who falls to forward the proper       .
         remittance within fifteen (15) days
         after receipt of the stamps or the set
         meter and the certified statement shall
         be notified by the State Treasurer with-
         in five (5) days after the end of the



                          -1664-
    .   .




            Honorable Jesse Jame.8,page 2               Opinion Tlo.(C-351)


                            fifteen day period to appear within
                            five (5) days before the Treasurer
                            to ShoN cause why he should not be,  ‘
                            denied the privilege of~ordering
                            stamps as herein provided, and If
                            such distributor shall fall to show
                            good cause, the Treasurer Is hereby
                            authorized to discontinuethe shlp-
                            ment of stamps or the setting of ':"~.
                          '~meters as provided In this Section.."
                  The provisions of the above paragraph call for.the
            State Treasurer to ship cigarette stamps 31‘.ship a set
            meter for u&e In stamping cigarettes,wit ut receiving
            payment for such stamps or set meter, at,t% e ~tlmeof
            shipment, ~wlththe distributoror recipient of such stamps
            having 15 dayswithin which ~topay for the same. Such
            practice clearly puts th@ State of Texas in the business
            of extending credit to the reclp~lents 6f cigarette stamps
             for a period of 15 days. .gxperlence has recently demon-
             strated that ~falluieofa person or firm to pay within
             the,tlme prescribed.bylaw causes the State of.Texas loss
             of revenue amounting to thousands of dollars.
                 Article 3, Section 5O.of the Texas ConstitutionIs
            as follows:
                           "The Legislatureshall have no power
                           to glve'or to lend, or,to authorize.
                           the giving or lending,.ofthe credit
                           of the State In aid of, or ti, w
                           person;~associatlonor corporation;
                           whether municipal or other, or ~to
.                          pledge.the credit of'the~State in any
                 :   1:    manhet NhatsoeVer,':Por thepayment.oS
                           the liabilities,present or prospective,
                     .
                           of,any individual,.associatlon  of
                           Individuals,,municipalor other car-
                           poration whatsoever."       *




                                             ;1665-.
Honorable Jesse James, Page 3                 Opinion No. (C-351)

     The above provision of the ConstitutionIs plain and
unambiguous. It clearly states, "The Legislatureshall have
         to give . . . the credit of the state . . . to any
no potvex?
person, association or corporation. . . .'
     This office, In Attorney General's opinion No. 2996, held
that the sending by the state of stamps on consignmentwas a
giving or lending of the credit of the state and was In violation
of said Section 50 of Article 3 of the Constitution.
     It Is therefore our opinion that Paragraph 9 of Chapter 7
of House Bill No. 11 Acts of the 56th Legislature,Third Called
Session (Article 7.06 Tax. Gen.), la In direct conflict with the
above provisions of the Constitution,and is unconstitutional.

                        SUMMARY
                        ---?---
          Paragraph 9 of Chapter 7 of House @Ill No. 11,
          Acts of the 56th Legislature,Third Called
          Session (Article7.08 Tax. Gen.) 1s unconstltu-
          tiona1.
                                         Yours very truly,
                                         WAGGONER CARR
                                         Attorney General of Texas




GCC:dl              .'
                                         e
                                         Assistant Attorney General


APPROVED BY OPINION COMMITTEE:
W. V. Geppe,rt,Chairman
Ii.Grady Chandler
W. E; Allen
Joe Long
Marietta McGregor Payne
APPROVED FOR THE.~ATTORNEY:GENERAL
BYROGW TYLER




                                -1666-